DETAILED ACTION
Status of the Claims
	The present application was filed on 5/4/2020.  This is the first Office Action on the merits.  Claims 1-23 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Domestic Benefit Claim
Examiner acknowledges Applicant’s claim for domestic benefit based on U.S. Provisional Patent Application No. 62/842,757, filed 5/3/2019.  (Application Data Sheet, filed 5/4/2020).  
Examiner notes that Applicant’s provisional filing was 57 pages of Specification (with Abstract) and included 52 Figures while Applicant’s current non-provisional filing is 99 pages of Specification (with Abstract) and includes 56 Figures.  Accordingly, claimed subject matter not having 35 U.S.C. §112(a) support as of the 5/3/2019 provisional filing date will be accorded the 5/4/2020 non-provisional filing date.


Drawings
The drawings are objected to because of the following:
Regarding FIG. 10, said FIG. references “U.S. Patent Application No. 62/272,987”.  The present Application does not claim domestic benefit to said provisional filing.  At least because said application is not publicly accessible, said reference is improper.  
Regarding FIGS. 41 - 42, said FIGS. reference “U.S. Patent Application No. 62/302,140”, “U.S. Patent Application No. 62/292,831” (two instances), “U.S. Patent Application No. 62/272,987”, and “U.S. Patent Application No. 62/536,590”.  The present Application does not claim domestic benefit to said provisional filings.  At least because said applications are not publicly accessible, said references are improper.
Regarding FIG. 43, said FIG. references “U.S. Patent Application No. 62/302,140”, “U.S. Patent Application No. 62/292,831” (two instances), “U.S. Patent Application No. 62/272,987”, and “U.S. Patent Application No. 62/503,634” (two instances).  The present Application does not claim domestic benefit to said provisional filings.  At least because said applications are not publicly accessible, said references are improper.
Regarding FIGS. 44 - 48, said FIGS. reference “U.S. Patent Application No. 62/426,911”.  The present Application does not claim domestic benefit to said provisional filing.  At least because said application is not publicly accessible, said reference is improper.  
Regarding FIGS. 49-52, said FIGS. reference “U.S. Patent Application No. 62/560,085”.  The present Application does not claim domestic benefit to said provisional filing.  At least because said application is not publicly accessible, said reference is improper.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Note:  Applicant’s lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  At least in view of the following, Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Regarding paragraphs [0297] – [0311], Applicant references “800-Other systems, previously disclosed in patent applications, are hereby incorporated by reference:” (para [0297]) then lists numerous U.S. Provisional Patent Applications (see paras [0298]-[0311])1.  Applicant’s incorporation of essential material in the specification by reference to numerous unpublished U.S. patent applications (i.e., U.S. Provisional Patent Applications) is improper (see 37 C.F.R. 1.57(d) & MPEP 608.01(p)(I)(A)(2)).
Regarding paragraph [0529], similar to above, Applicant references “both the provisional patent filing incorporated herein”. 
Regarding paragraph [0542], similar to above, Applicant references “See FIG 61, incorporated by Reference”.  Notably, U.S. Provisional Patent Application No. 62/842,757, to which domestic benefit has been claimed, includes only FIGS. 1-52.  
Regarding paragraph [0552], similar to above. Applicant references “See FIG 63, Incorporated by Reference”.  U.S. Provisional Patent Application No. 62/842,757, to which domestic benefit has been claimed, includes only FIGS. 1-52.
Regarding paragraph [0553], similar to above. Applicant references “See FIG 64-66, incorporated by reference”.  U.S. Provisional Patent Application No. 62/842,757, to which domestic benefit has been claimed, includes only FIGS. 1-52.
Regarding paragraphs [0543], [0544], [0545], and [0546], said paragraphs reference FIGS. 62-65 which are not included in the present Application.
Regarding paragraph [0614], similar to above, Applicant references “FIG 29, incorporated by reference”.  It is unclear whether Applicant is referencing FIG 29 of U.S. Provisional Patent Application No. 62/842,757, to which domestic benefit has been claimed, or a listed U.S. Provisional Patent Application (see paras [0298]-[0311]).
Appropriate corrections are required.

Claim Interpretation
	Regarding Claims 1 & 13, Examiner notes the following:
Initially, in the “ground control station” limitation, the phrases “to receive unmanned vehicle mission information” and “[to] provide a plurality of instructions…landing procedure” recite intended uses of questionable weight.  Here, while “an apparatus may be recited either structurally or functionally” (MPEP 2114, citing In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997)), “apparatus claims cover what a device is, not what a device does” (Id., citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original)).  In this vein, “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  Id., citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).  Applicant must positively cite its invention.  
Next, in the “plurality of microservices” limitation, the phrase “to process requests from a controller” similarly recites an intended use of questionable weight.  
Next, in the “at least one charging station” limitation, the phrase “to provide a docking point for the plurality of unmanned vehicles” similarly recites an intended use of questionable weight.
Regarding Claims 4 & 17, the phrase “to receive the plurality of unmanned vehicles…” similarly recites an intended use of questionable weight. 
Regarding Claim 5, the phrase “to receive the plurality of unmanned vehicles…” similarly recites an intended use of questionable weight.
Regarding Claim 6, the phrase “to receive the plurality of unmanned vehicles…” similarly recites an intended use of questionable weight.
Regarding Claim 7, the phrase “to receive the plurality of unmanned vehicles…” similarly recites an intended use of questionable weight.
Regarding Claims 8 & 18, the phrase “to dispatch…” similarly recites an intended use of questionable weight.  
Regarding Claims 9 & 19, the phrase “for receiving…” similarly recites an intended use of questionable weight. 
Regarding Claims 11 & 20, the phrase “to provide an autonomous unmanned vehicle delivery system to deliver goods to…” similarly recites an intended use of questionable weight.  
Regarding Claim 23, Examiner points Applicant to the interpretations of Claims 1 & 13 above.  Further, the phrase “the requests including an unmanned vehicle take-off reservation procedure comprising the steps of…[and] an unmanned vehicle landing reservation procedure comprising the steps of…” appear to characterize the “requests” (i.e., which is part of a recited intended use of questionable weight) rather than require any structural changes to the recited “plurality of microservices”.  Applicant must positively recite its invention.


Claim Objections
Claims 1-3, 5-7, 13-16, and 23 are objected to because of the following informalities:
As per Claim 1, said Claim is objected to as follows:
Initially, “the unmanned vehicle” lacks clear antecedence.  Examiner suggests “each of the plurality of unmanned vehicles” for clarity. 
Next, Examiner suggests “wherein the at least one charging station” for consistency.
Next, Examiner suggests “receives the mission information” for proper antecedence. 
Next, Examiner suggests “wherein each of the plurality of unmanned vehicles is 
As per Claim 2, said Claim is objected to as follows:
Initially, Examiner suggests “the plurality of unmanned vehicles” for consistency. 
Next, Examiner suggests “(UASs)”, “(UAVs)”, “(VTOLs)” and the like (i.e., Applicant’s use is plural, not possessive). 
Next, Examiner suggests “…or electric passenger air vehicles…” (See 35 U.S.C. 112(b) rejection of Claim 3 below). 
As per Claim 3, Examiner suggests “the plurality of microservices” for consistency.
As per Claim 5, Examiner suggests that Applicant add a colon (e.g., “further comprising a plurality of: stationary landing pads…) or carry “a plurality of” through Claim 5 for each type of “pads” for clarity.   
As per Clam 6, said Claim is objected to as follows:
Initially, Examiner suggests that Applicant add a colon (e.g., further comprising a plurality of: attachable drone shipping disposable containers…) or carry “a plurality of” through Claim 6 for each type of “containers” for clarity.  
Next, Examiner suggests “and/or” and “a loading and an unloading procedure” for clarity. 
As per Claim 7, said Claim is objected to as follows:
Initially, Examiner suggests that Applicant add a colon (e.g., further comprising a plurality of: attachable smart rooftop charging stations…) or carry “a plurality of” through Claim 7, as appropriate, for clarity.
Next, Examiner suggests “a loading and an unloading procedure” for clarity. 
As per Claim 13, Examiner points Applicant to Claim 1 above.  Further, Examiner suggests “the requests…” for clarity.   
As per Claim 14, Examiner points Applicant to Claim 2 above. (see 35 U.S.C. 112(b) rejection herein).
As per Claim 15, Examiner points Applicant to Claim 3 above. (see 35 U.S.C. 112(b) rejection herein). 
As per Claim 16, Examiner suggests “the unmanned vehicle take-off reservation procedure and the unmanned vehicle landing reservation procedure” for consistency. (see 35 U.S.C. 112(b) rejection herein). 
As per Claim 23, Examiner points Applicant to Claim 1 above.  
Next, Examiner suggests “comprising the steps of [[;]]:” for clarity.
Next, Examiner suggests “rooftop client” (Applicant’s Specification, para [0339]) in three instances for clarity.
Next, with respect to the “unmanned vehicle take-off reservation procedure” limitation, each of “the landing”, “the schedule item” and “the landed unmanned vehicle” lack antecedent basis.
Next, Examiner suggests “the requests including:  an unmanned vehicle [] reservation procedure….[[;]], and an unmanned vehicle [] reservation procedure…” for clarity.
Next, Examiner suggests “the r-client landing pad’s status, a drone landing pad’s status, a smart landing pad’s status, a smart drone landing pad’s status, a smart drone mailbox landing pad’s status, a smart parcel mailbox landing pad’s status.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claims 1 & 13, Examiner questions the scope of structure covered by “microservices” as recited in Claim 1.  Here, while Applicant’s Specification references a “Agnostic Microservices Platform” (Applicant’s Specification, para [0507]), Applicant then references “a schematic” in  “FIG. 62” (Id., para [543]), a “Microdevices Platform Agnostic Diagram” in “FIG. 63, Incorporated by Reference” (Id., para [0552]), and “an entire platform integration of the: 1) Microservices Platform Agnostic” in “FIG. 64-66, incorporated by reference” (Id., para [0553]) when Applicant’s disclosure only includes FIGS. 1-56.  A further reference to “agnostic AI Cloud Computing Microservices System” is similarly unhelpful. (Id., para [0646]).  Examiner seeks clarification.  For purposes of examination, Examiner looks to Claims 3 & 15 for more specific structural examples.
As per Claim 2, said Claim is rejected by virtue of its dependency from Claim 1.
As per Claim 3, Examiner questions whether Applicant intends the phrase “at least one of the following:  a drone flight planner (DFP)…a drone mission database (DMDB), and a drone authentication authority (DAA)” to be conjunctive or disjunctive.  Ordinarily, the plain meaning of claim language in the form of “at least one of A and B” is conjunctive (i.e., requiring at least one of A and at least one of B). See Ex Parte Jung, 2016-008290 (PTAB Mar. 22, 2017), citing SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004).  For purposes of examination, Examiner assumes that Applicant intended a disjunctive interpretation (i.e., requiring A or B or both A and B) such that “the [plurality of] microservices” is not required to have at least one drone flight planner (DFP)….at least one drone mission database (DMDB), and at least one drone authentication authority (DAA)”.  Clarification is required. 
As per Claim 4, said Claim is rejected as follows:
Initially, the term “smart” is a relative term which renders the claim indefinite. The term “smart” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (i.e., 142 instances of the term), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, what structure/components/functionalities must a “smart” device have to be considered “smart”.  One should not be left to guess the scope of Applicant’s terminology.   
Next, “a landing procedure” already holds antecedent basis in Claim 1.


As per Claim 5, said Claim is rejected as follows:
First, similar to Claim 4, the term “smart” (i.e., five instances) is a relative term which renders the claim indefinite.
Next, Examiner questions whether Applicant intended to require all recited “pads”.  For purposes of examination, Examiner assumes that Applicant intended “further comprising a plurality of stationary landing pads,….parcel mailbox landing pads, or smart parcel mailbox landing pads…” (i.e., just one type of “pads” required to meet the claim language).  Applicant must particularly claim its invention.  
Next, “a takeoff and landing procedure” already holds antecedent basis in Claim 1.
As per Claim 6, said Claim is rejected by virtue of its dependency from Claim 1. 
As per Claim 7, said Claim is rejected as follows:
Initially, similar to Claim 4, the term “smart” (i.e., two instances) is a relative term which renders the claim indefinite.
Next, “the smart rooftop drone airports” lacks antecedent basis in Claim 1.  Examiner questions whether Applicant intended “the plurality of smart rooftop drone airports” and to depend from Claim 4 in lieu of Claim 1.  
Next, Examiner questions what “it” is referencing (e.g., a smart rooftop drone airport, etc.).  Applicant must particularly claim its invention. 
As per Claim 8, said Claim is rejected as follows:
Initially, similar to Claim 4, the term “smart” (i.e., two instances) is a relative term which renders the claim indefinite.
Next, “the plurality of smart rooftop drone airports” lacks antecedent basis in Claim 1.  Examiner questions whether Applicant intended to depend from Claim 4 in lieu of Claim 1.  
Next, “the unmanned vehicle” lacks clear antecedence in Claim 1.   
Next, “a take-off procedure” already holds antecedent basis in Claim 1.
As per Claim 9, said Claim is rejected as follows:
Initially, similar to Claim 4, the term “smart” is a relative term which renders the claim indefinite.
Next, “the smart rooftop drone airport” lacks antecedent basis in Claim 5.  Examiner questions whether Applicant intended “a smart rooftop drone airport” and to depend from Claim 4 in lieu of Claim 5.
Next, Examiner questions what “at least one” is referencing.  For purposes of examination, in view of Claim 19, Examiner assumes that Applicant intended “at least one good”.
As per Claim 10, “the point-of-sale system” lacks antecedent basis in Claim 1.
As per Claim 11, said Claim is rejected as follows:
Initially, similar to Claim 4, the term “smart” is a relative term which renders the claim indefinite.
Next, “the plurality of smart rooftop drone airports” lacks antecedent basis in Claim 1.  Examiner questions whether Applicant intended to depend from Claim 4 in lieu of Claim 1. 
As per Claim 12, said Claim is rejected as follows:
Initially, “the plurality of rooftop drone airports” lacks antecedent basis in Claim 2.  Examiner questions whether Applicant intended “the plurality of smart rooftop drone airports” and to depend from Claim 4 in lieu of Claim 2.  
Next, “the drone flight planner” lacks antecedent basis in Claim 2.
As per Claim 14, for purposes of examination, Examiner assumes that Applicant intended to depend from Claim 13 in lieu of duplicating Claim 2.
As per Claim 15, for purposes of examination, Examiner assumes that Applicant intended to depend from Claim 13 in lieu of duplicating Claim 3.  Further, Examiner points Applicant to Claim 3 above regarding said substantially similar issues.
As per Claim 16, “the unmanned systems services network” lacks antecedence in Claim 12.  For purposes of examination, Examiner assumes that Applicant intended to depend from Claim 15 in lieu of Claim 12.  
As per Claim 17, Examiner points Applicant to Claim 4 above regarding said substantially similar issues. 
As per Claim 18, said Claim is rejected as follows:
Initially, similar to Claim 4, the term “smart” is a relative term which renders the claim indefinite.
Next, “the plurality of smart rooftop drone airports” lacks antecedent basis in Claim 14.  Examiner questions whether Applicant intended to depend from Claim 17 in lieu of Claim 14.  
Next, “the unmanned vehicle” lacks clear antecedence.   
Next, “a take-off procedure” already holds antecedent basis.
As per Claim 19, said Claim is rejected as follows:
Initially, similar to Claim 4, the term “smart” is a relative term which renders the claim indefinite.
Next, “the smart rooftop drone airport” lacks antecedent basis in Claim 15.  Examiner questions whether Applicant intended “a smart rooftop drone airport” and to depend from Claim 17 in lieu of Claim 15.
As per Claim 20, “the point-of-sale system” lacks antecedent basis in Claim 16.
As per Claim 21, similar to Claim 4, the term “smart” is a relative term which renders the claim indefinite.
As per Claim 22, “the drone flight planner” lacks antecedent basis in Claim 18.
As per Claim 23, Examiner points Applicant to Claims 1 & 13 above regarding said substantially similar issues.  
Next, Applicant introduces “a controller” followed by “a controller” then followed by “the controllers”, then followed by “the controller”.  Appropriate corrections are necessary to address the antecedence issues.
Next, with respect to the “unmanned vehicle take-off reservation procedure”, Examiner questions why “landing” is referenced.  Applicant appears to claim a procedure associated with “landing” rather than “take-off” (See Applicant’s Specification, para [0663]).
Next, with respect to the “unmanned vehicle landing reservation procedure”, Examiner questions why “take-off” is referenced (two instances).  Applicant appears to claim a procedure associated with “take-off” rather than “landing” (See Applicant’s Specification, para [0664]). 
Next, Examiner questions whether Applicant intended to require all recited “pad’s” (see Claim Objection above).  For purposes of examination, Examiner assumes that Applicant intended “reset the r-client landing [pad’s status]….[a] smart drone mailbox landing [pad’s status], or [a] smart parcel mailbox landing [pad’s status]” (i.e., just one type of “pad’s status” to be reset).  Applicant must particularly claim its invention.  
Next, similar to Claim 4, the term “smart” (four instances) is a relative term which renders the claim indefinite.
Lastly, Applicant recites two different methods (i.e., “an unmanned vehicle [landing] reservation procedure comprising the steps of; communicating…marking…indicating...;and establishing…” and “an unmanned vehicle [take-off] reservation procedure comprising the steps of: connecting…specifying…receiving… transmitting…initiating…; and logging…”) as nested within a system claim.  This creates confusion as to what is required to actually infringe the claim. [see MPEP 2173.05(p)(II), e.g., Are all elements of the steps of each request required to infringe the recited system?,  What system structure is required by the two different methods?, etc.]  One should not be left to guess the metes and bounds of Applicant’s claim.  For purposes of examination, in line with Examiner’s interpretation (see Claim Interpretation section herein), Examiner does not give patentable weight to the nested methods.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0120094 to Kimchi et al. (hereinafter Kimchi ‘094).2,3
As per Claim 1, Kimchi ‘094 teaches [a]n unmanned vehicle control system (See FIG. 5) as follows:
Initially, Kimchi ‘094 teaches a ground control station (FIG. 4 & para [0067], “secure delivery location 400 may include one or more control stations 401…") in operable communication with a plurality of unmanned vehicles (FIG. 5 & para [0096], “[e]ach of the UAVs 200, secure delivery locations 400, relay locations 502…and/or remote computing resources 510 may be configured to communicate with one another” & para [0097], “remote computing resources 510 [includes] servers 520(1)-(N) [comprising] UAV management system 526”) via a communications network (para [0096], “the UAVs 200, UAV management system 526…relay locations 502 and/or secure delivery locations 400 may utilize existing wireless networks (e.g., cellular, Wi-Fi, satellite) to facilitate communications…may be included in [] wireless mesh network…may also communicate with each other via another network (wired and/or wireless), such as the Internet”), the ground control station to receive unmanned vehicle mission information (para [0098], “UAV management system 526 may [] communicate with the secure delivery locations 400…an access code may be synchronized between a control station 401 and the remote computing resources 510”, See also, paras [0075], “items…may be delivered to an stored in the secure delivery location” & [0115], “source location may be [] a secure delivery location”, i.e., a UAV may land/take-off from a secure delivery location as a planned source & para [0121], “item may be partially delivered (e.g., to a [] secure delivery location) and remain there until it is retrieved by a UAV”, i.e. UAV may land/take-off from a secured delivery location used as temporary storage) and provide a plurality of instructions to the unmanned vehicle to execute a mission (para [0069], “control station 401 may be configured to…take control of the UAV to assist in landing the UAV at the secure delivery location” & para [0070], “operate as a remote entity controller…provide navigation instructions to the UAV that will cause the UAV to descend over the opening in [a] storage compartment module…a series of instructions may be provided…until the UAV has landed”), the mission including a take-off procedure (para [0108], “take-off [] of the UAV may be manually performed or otherwise assisted by…a user at a remote location” & para [0143], e.g., a user or the UAV management system) and a landing procedure (para [0069] & FIG. 13 & para [0140], “UAV landing process”, i.e., secure delivery location as a delivery location and/or a source location);
Next, Kimchi ‘094 teaches a plurality of microservices to process requests from a controller (para [0158], “server system 520” & para [0165], “memory 1512 [includes] the UAV management system 526…executable by the processor 1500” & para [0024] & [0114], “Automated Aerial Delivery” option, i.e., a drone request system & FIG 8 and paras [0115]-[0122], i.e., drone flight planner & para [0030], “UAV management system may process the user’s order for aerial delivery to the selected delivery location”);
Next, Kimchi ‘094 teaches at least one charging station to provide a docking point for the plurality of unmanned vehicles (FIG. 4 & para [0076], “storage compartment 467 [of secure delivery location] may…store a UAV”, e.g., docking point; See also para [0024], "[a] ‘relay location’ [includes] a delivery location, a materials handling facility, a cellular tower, a rooftop of a building, a secure delivery location, or any other location where a UAV can land, charge, retrieve inventory, replace batteries, and/or receive service.", i.e., temporary docking point), wherein the charging station provides a power source to the plurality of unmanned vehicles (para [0076], “storage compartment 467 [of secure delivery location] may be configured to provide a charge to the UAVs so that when deployed the UAVs will be fully powered for flight” & para [0118], “relay location…so that the UAV can land [] and either recharge or obtain different and/or additional power modules” & para [0039], “when the UAV lands at a secure delivery location [or] relay location…the UAV may engage with a charging member at the location that will recharge the power module”) and receives mission information from the ground control station (para [0076], “UAV that can be deployed by the control station 401 and/or by the UAV management system 526” & para [0123], “multiple UAVs may be involved in delivery of an item [between a source location and a delivery location]” & para [0126], “navigation path from the current location to the delivery location…provided to the UAV”), wherein the unmanned vehicles are operable to deliver a good to a remote location (FIG. 4, i.e., secure delivery location 400 & para [0023], “items may be any physical good that can be transported using a UAV” & para [0127]).

As per Claim 2, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches wherein the unmanned vehicles includes at least one of the following: unmanned aircraft systems (UAS), unmanned aircraft vehicles (UAV's) (para [0020], “unmanned aerial vehicle (‘UAV’)”), vertical takeoff and landing vehicles (VTOL's), electric vertical take-off and landing vehicles (eVTOL's), vertical short take-off and landing vehicles (VSTOL' s), short take-off and landing vehicles (STOL' s), electric take-off and landing vehicles (eSTOL's), conventional take-off and landing vehicles (CTOL' s), electric take-off and landing vehicles (eCTOL's), autonomous vehicles (AV's), connected and autonomous vehicles (CAV's), [or] passenger air vehicles (PAV's), electric passenger air vehicles (ePAV's). (See Claim Objection herein).
As per Claim 3, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches wherein the microservices comprise at least one of the following: a drone flight planner (DFP) (FIG 8 & paras [0115]-[0122]), [a] drone request system (DRS) (para [0024] & [0114], “Automated Aerial Delivery” option), a drone system slate (DSS), a drone mission checker (DMC), a drone mission database (DMDB), [or] a drone authentication authority (DAA). (See 35 U.S.C. 112(b) Rejection herein). 
As per Claim 4, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches further comprising a plurality of smart rooftop drone airports provided in a plurality of remote locations to receive the plurality of unmanned vehicles during a landing procedure (para [0024], "[a] ‘relay location’ [includes]…a rooftop of a building…or any other location where a UAV can land, charge, retrieve inventory, replace batteries, and/or receive service." & para [0118], “a relay location may be added as a way point in the route so that the UAV can land at the relay location and either recharge or obtain different and/or additional power modules." & para [0096], “[e]ach of the UAVs 200, secure delivery locations 400, relay locations 502…and/or remote computing resources 510 may be configured to communicate with one another…the UAVs 200, UAV management system 526…relay locations 502 and/or secure delivery locations 400 may utilize existing wireless networks (e.g., cellular, Wi-Fi, satellite) to facilitate communications…may be included in [] wireless mesh network…may also communicate with each other via another network (wired and/or wireless), such as the Internet”, i.e., “smart” components).
As per Claim 5, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches further comprising[:] a plurality of stationary landing pads (para [0024], “[a] ‘relay location’ [includes] a delivery location, a materials handling facility, a cellular tower, a rooftop of a building, a secure delivery location, or any other location where a UAV can land, charge, retrieve inventory, replace batteries, and/or receive service” & FIGS. 4-5, i.e., stationary), stationary smart landing pads, stationary rooftop landing pads (Id., i.e. rooftop), stationary smart rooftop landing pads, portable landing pads, smart portable landing pads, mailbox landing pads, smart drone mailbox landing pads, parcel mailbox landing pads, [or] smart parcel mailbox landing pads, provided in a plurality of remote locations to receive the plurality of unmanned vehicles during a takeoff and landing procedure (FIG. 5). (See 35 U.S.C 112(b) Rejection herein). 
As per Claim 6, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches further comprising[:] a plurality of attachable drone shipping disposable containers, attachable reusable drone shipping containers (para [0040], “inventory engagement mechanism…to engage and disengage…containers that hold items” & para [0080], “different sizes of containers” & para [0088], “retrieval and return of empty containers”), and[/]or a drone fixed with a shipping container already attached to it (para [0040], “[inventory] engagement mechanism may operate as the container, containing the inventory item(s) to be delivered), provided in a plurality of remote locations to receive the plurality of unmanned vehicles during a loading and unloading procedure (FIG. 5).
As per Claim 8, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches wherein the plurality of smart rooftop drone airports provides a smart rooftop landing station to dispatch the unmanned vehicle via a take-off procedure. (See Claim 4 above, “secure delivery location” as a rooftop “relay location” & para [0076], “UAV that can be deployed by the control station 401 and/or by the UAV management system” & para [0108], “landing and/or take-off [] of the UAV may be manually performed or otherwise assisted by…a user at a remote location”).   
As per Claim 9, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 5.
Further, Kimchi ‘094 teaches wherein the smart rooftop drone airport provides a secure receptacle for receiving at least one [good]. (See Claim 4 above, “secure delivery location” as a rooftop “relay location” & para [0067], “storage compartment modules 403,405, 407,409… include inventory items and/or containers that contain inventory items, [and] access codes [] to open each of the storage compartments”, i.e. secure receptacles).
As per Claim 10, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches wherein the point-of-sale system is configured to receive a payment from a requestor. (para [0075], “control station 401 [includes] a user interface 411... may also include a credit card reader, the ability to accept money (such as cash or coins)…items are paid for at the time of pickup (e.g., cash on delivery)”).

As per Claim 11, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
Further, Kimchi ‘094 teaches further comprising an unmanned systems services network in communication with the plurality of microservices and the ground control station to provide an autonomous unmanned vehicle delivery system to deliver goods to at least one of the plurality of smart rooftop drone airports (para [0097], “remote computing resources 510 [includes] servers 520(1)-(N)” & para [0158], each “server system 520 [includes] a memory 1512”  & para [0161], “memory 1512 [] stores program code and data for providing network services to the UAV management system” & FIG. 5, i.e., in communication & Claim 4 above, i.e., smart rooftop drone airports).
As per Claim 12, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 2.
Further, Kimchi ‘094 teaches wherein a GPS system guides the plurality of unmanned vehicles to the plurality of rooftop drone airports via the drone flight planner (See Claim 4 above, i.e., rooftop drone airports & FIG 8 & paras [0115]-[0122], i.e., drone flight planner & para [0124], “delivery location [] identified by [] GPS data” & para [0151], “navigation system 1408 [of UAV 200] to guide the UAV along [the] determined navigation path to [the] delivery location…may include a GPS…to navigate the UAV to and/or from [the] delivery location”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi ‘094 in view of U.S. Patent Application Publication No. 2018/0290764 to McMillian et al (hereinafter McMillian ‘764).
As per Claim 7, Kimchi ‘094 teaches the unmanned vehicle control system of Claim 1.
However, Kimchi ‘094 does not explicitly disclose further comprising a plurality of[:] attachable smart rooftop charging stations, drone garage stations and drone hanger stations, on top of the smart rooftop drone airports, attached to it, provided in a plurality of remote locations to receive the plurality of unmanned vehicles during a loading and unloading procedure.  Regardless, Kimchi ‘094 does disclose a plurality of drone garage/hanger stations (FIG. 4 & para [0076], “storage compartment 467 may include a number of shelves…to store a UAV…provide a charge to the UAVs”) and a plurality of smart rooftop charging stations (para [0024], “[a] ‘relay location’ [includes] a rooftop of a building…where a UAV can land, charge, retrieve inventory, replace batteries, and/or receive service” & para [0096], e.g., “smart”).  In this vein, McMillian ‘764 teaches “a system including multiple drone landing platforms” (para [0029]) which may include a “charging interface” (para [0042]).  In particular, McMillian ‘764 suggests that a “drone landing platform [may] be installed on a rooftop and/or pole and may be elevated [a] suitable distance over ground level” (para [0054).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kimchi ‘094 to include further comprising a plurality of[:] attachable smart rooftop charging stations, drone garage stations and drone hanger stations, on top of the smart rooftop drone airports, attached to it, provided in a plurality of remote locations to receive the plurality of unmanned vehicles during a loading and unloading procedure.  McMillian ‘764, like Kimchi ‘094, suggests that a drone may remain “‘parked’ on its drone landing platform” (McMillian ‘764, para [0048]).  In view of McMillian ‘764, it would be appreciated that a drone smart charging station, garage station, and/or drone hanger may be installed/attached via a pole to a rooftop including a rooftop being utilized for another purpose (e.g., as a drone airport).  One would have done so to separate storage and/or charging activities from delivery and/or pickup activities.       

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi ‘094 in view of U.S. Patent Application Publication No. 2019/0097440 to Wu (hereinafter Wu ‘440).  
As per Claim 13, Kimchi ‘094 teaches [a]n unmanned vehicle control system (See FIG. 5) as follows: 
Initially, Kimchi ‘094 teaches a ground control station in operable communication with a plurality of unmanned vehicles via a communications network, the ground control station to receive unmanned vehicle mission information and provide a plurality of instructions to the unmanned vehicle to execute a mission, the mission including a take-off procedure and a landing procedure; a plurality of microservices to process requests from a controller…; at least one charging station to provide a docking point for the plurality of unmanned vehicles, wherein the charging station provides a power source to the plurality of unmanned vehicles and receives mission information from the ground control station, wherein the unmanned vehicles are operable to deliver a good to a remote location (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations).  
However, Kimchi ‘094 does not explicitly disclose the request[s] including an unmanned vehicle take-off reservation procedure and an unmanned vehicle landing reservation procedure.  Here, Examiner respectfully points Applicant to the Claim Interpretation section herein (i.e., recitations of questionable weight).  Nonetheless, Wu ‘440 teaches “an energy supply station 10”, including “one or more parking places 102 for parking unmanned vehicles (e.g., an unmanned aerial vehicle…)”, that is “configured to supply energy to the [parked] unmanned vehicles” (para [0028]).  In particular, Wu ‘440 suggests that, when an unmanned vehicle needs charged while parking, “an unmanned vehicle energy supply request” may be received. (paras [0069] & [0047]).  More specifically, “if a plurality of unmanned aerial vehicles appl[y] for being charged at the same time” “an emergent low-electric quantity unmanned aerial vehicle” may be preferentially scheduled “to land according to a preset take-off and landing scheduling policy”. (para [0046]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kimchi ‘094 to include the request[s] including an unmanned vehicle take-off reservation procedure and an unmanned vehicle landing reservation procedure.  As suggested by Wu ‘440, parking/charging space may be limited.  In this vein, Kimchi ‘094 appreciates that a “recharge time” may be necessary (Kimchi ‘094, para [0119]).  Accordingly, Kimchi ‘094 would desire requests including reserved “landing” and “take-off” schedules to ensure that energy depleted UAVs receive the needed charge in times of energy-refueling demand.

As per Claim 14, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 13.
Further, Kimchi ‘094 teaches wherein the unmanned vehicles includes at least one of the following: unmanned aircraft systems (UAS), unmanned aircraft vehicles (UAV's), vertical take- off and landing vehicles (VTOL's), electric vertical take-off and landing vehicles (eVTOL's), vertical short take-off and landing vehicles (VSTOL's), short take-off and landing vehicles (STOL's), electric take-off and landing vehicles (eSTOL's), conventional take-off and landing vehicles (CTOL's), electric take-off and landing vehicles (eCTOL's), autonomous vehicles (AV's), connected and autonomous vehicles (CAV's), passenger air vehicles (PAV's), [or] electric passenger air vehicles (ePAV's).  (Here, Examiner points Applicant to the citations in Claim 2 above regarding said substantially similar recitations). 
As per Claim 15, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 13.
Further, Kimchi ‘094 teaches wherein the microservices comprise an unmanned systems services network comprising at least one of the following: a drone flight planner (DFP), drone request system (DRS), a drone system slate (DSS), a drone mission checker (DMC), a drone mission database (DMDB), [or] a drone authentication authority (DAA).  (Here, Examiner points Applicant to the citations in Claim 3 above regarding said substantially similar recitations).
As per Claim 16, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 15.
However, Kimchi ‘094 does not wherein [an] unmanned systems services network is operable to execute the take-off reservation procedure and the landing reservation procedure.  Regardless, Wu ‘440 teaches that its preferential scheduling may be performed by a “service platform 30” (para [0046]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify  Kimchi ‘094 to include wherein [an] unmanned systems services network is operable to execute the take-off reservation procedure and the landing reservation procedure.  Here, incorporating the functionality of Wu’s ‘440 “service platform 30” into the unmanned vehicle control system of Kimchi ‘094 leads to expected results (i.e., take-offs/landings coordinated based on reservations).  Kimchi ‘094 would desire such functionality to ensure that energy depleted UAVs receive the needed charge in times of energy-refueling demand.
As per Claim 17, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 13.
Further, Kimchi ‘094 teaches further comprising a plurality of smart rooftop drone airports provided in a plurality of remote locations to receive the plurality of unmanned vehicles during a landing procedure.  (Here, Examiner points Applicant to the citations in Claim 4 above regarding said substantially similar recitations).
As per Claim 18, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 14.
Further, Kimchi ‘094 teaches wherein the plurality of smart rooftop drone airports provides a rooftop landing station to dispatch the unmanned vehicle via a take-off procedure. (Here, Examiner points Applicant to the citations in Claim 8 above regarding said substantially similar recitations).

As per Claim 19, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 15.
Further, Kimchi ‘094 teaches wherein the smart rooftop drone airport provides a secure receptacle for receiving at least one good. (Here, Examiner points Applicant to the citations in Claim 9 above regarding said substantially similar recitations).
As per Claim 20, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 16.
Further, Kimchi ‘094 teaches wherein the point-of-sale system is configured to receive a payment from a requestor.  (Here, Examiner points Applicant to the citations in Claim 10 above regarding said substantially similar recitations).
As per Claim 21, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 17.
Further, Kimchi ‘094 teaches further comprising an unmanned systems services network in communication with the plurality of microservices and the ground control station to provide an autonomous unmanned vehicle delivery system to deliver goods to at least one of the plurality of smart rooftop drone airports.  (Here, Examiner points Applicant to the citations in Claim 11 above regarding said substantially similar recitations).
As per Claim 22, Kimchi ‘094 as modified teaches the unmanned vehicle control system of Claim 18.
Further, Kimchi ‘094 teaches wherein a GPS system guides the plurality of unmanned vehicles to the plurality of smart rooftop drone airports via the drone flight planner.  (Here, Examiner points Applicant to the citations in Claim 12 above regarding said substantially similar recitations).
As per Claim 23, Kimchi ‘094 as modified teaches [a]n unmanned vehicle control system (See FIG. 5) as follows: 
Initially, Kimchi ‘094 teaches a ground control station in operable communication with a plurality of unmanned vehicles via a communications network, the ground control station to receive unmanned vehicle mission information and provide a plurality of instructions to the unmanned vehicle to execute a mission, the mission including a take-off procedure and a landing procedure; a plurality of microservices to process requests from a controller, the request including an unmanned vehicle take-off reservation procedure comprising the steps of; communicating, via an r-client, the landing to a controller via an operator; marking the schedule item is completed; indicating the r-client is occupied; and establishing communications with the landed unmanned vehicle (See Claim Interpretation section and 35 U.S.C. 112(b) Rejection herein, i.e., lacks patentable weight); an unmanned vehicle landing reservation procedure comprising the steps of: connecting to the controllers reservations; specifying a take-off request as a transaction type; receiving information from a remote requestor; transmitting GPS coordinates of a plurality of unmanned vehicles; initiating a take-off, and logging an event via the controller to reset the r-client landing pads, drone landing pads, smart landing pads, smart drone landing pads, smart drone mailbox landing pads, smart parcel mailbox landing pads, status (See Claim Interpretation section and 35 U.S.C. 112(b) Rejection herein, i.e., lacks patentable weight); and at least one charging station to provide a docking point for the plurality of unmanned vehicles, wherein the charging station provides a power source to the plurality of unmanned vehicles and receives mission information from the ground control station, wherein the unmanned vehicles is operable to deliver a good to a remote location. (Here, Examiner points Applicant to the citations and rationale in Claim 13 above regarding said substantially similar recitations.)

Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to applicant's disclosure:  U.S. Patent No. 10,112,712 to Gentry et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has not claimed domestic benefit to U.S. Provisional Patent Application Nos.:  62/272,987; 62/292,831; 62/548,937; 62/302,140; 62/544,983; 62/380,992; 62/550,679; 62/398,482; 62/560,085; 62/415,955; 62/573,001; 62/426,911; 62/588,803; 62/503,634; or 62/536,590.  Accordingly, the present application cannot be amended to include essential material from such applications under 35 U.S.C. §1.75(b).  
        2 Applicant filed PCT/US20/31381on 5/4/2020 (i.e., same day as the present application).  Both PCT/US20/31381 and the present application claim the benefit of U.S. Provisional Patent Application No. 62/842,757.  The ISA/US issued a Written Opinion on 10/21/2020.  Since the Claims of PCT/US20/31381 mimic the Claims of the present application, Examiner adopts portions of the art-based rejection(s) of the ISA herein.        
        3  The above-referenced Written Opinion was issued on 10/21/2020.  Applicant has not yet filed an IDS in the present application.  Accordingly, Examiner respectfully reminds Applicant of its duties under 37 C.F.R. 1.56 in any forthcoming response.